EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Barnes, on 1/11/2022.

2.	Claims 1, 6-8, 13 and 15-17 of the instant application have been amended, claims 2, 18 and 20 have been canceled based on the latest claims of record submitted by the Applicant on 1/10/2022, and they have been amended as follow:
1. (Currently amended) A geocode delivery system, comprising:  
at least one device including a processor coupled with a memory, wherein the at least one device is constructed and configured for wireless communication and programmed to send a request for geofence information over a network; 
at least one geocode linked to [[the]] at least one geofence, wherein each of the at least one geocode is assigned an Internet Protocol (IP) address or an Internet Protocol version 6 (IPv6) address; 
wherein a domain name is assignable to each IP address or each IPv6 address for each of the at least one geocode, wherein the domain name is translatable to a geographic designator;
wherein the at least one device is operable to receive a Domain Name Service (DNS) response to the request; 
wherein each of the at least one geocode and the at least one geofence is assigned at least one subdomain name and/or at least one domain name; 
wherein a plurality of metadata are linked to the at least one geofence;
wherein a search engine is configured to receive the request from the at least one device over the network and identify whether a geocode is within the at least one geofence, wherein the geocode is directly translated to coordinate points through the lookup table or indirectly translated to the coordinate points through an algorithm; 
wherein at least one fencing agent is operable to query for geofence information over the network to at least one server computer, including the steps of generating a request for geofence information for a region of interest (ROI) and receiving near real-time geofence information corresponding to the ROI; and
wherein the domain name is automatically generated in DNS and registered with the at least one geofence. 
2. (Canceled)
3. (Original) The system of claim 1, wherein the domain name includes a plurality of characters.
4. (Original) The system of claim 1, wherein at least one of the plurality of metadata is distributed in response to forward DNS queries and/or reverse DNS queries.
5. (Original) The system of claim 1, wherein a forward DNS model is used to translate the plurality of metadata to an IP address, and wherein the forward DNS model stores the plurality of metadata in at least one DNS Resource Record (RR).
6. (Currently amended) The system of claim 1, wherein the at least one geocode is mobile, wherein the at least one mobile geocode is encoded as an IP address for the at least one device, wherein the at least one device is mobile, and wherein the at least one mobile geocode is updated based on a location of the at least one mobile device.
7. (Currently amended) A geocode delivery system, comprising:  
at least one device including a processor coupled with a memory, wherein the at least one device is constructed and configured for wireless communication and is operable to send a request for geofence information over a network;
at least one geocode linked to at least one geofence, wherein each of the at least one geocode is assigned an Internet Protocol (IP) address or an Internet Protocol version 6 (IPv6) address; 
wherein a domain name is assignable to each IP address or each IPv6 address;
wherein the domain name is automatically generated and registered with the at least one geofence;
wherein the domain name is translatable to a geographic designator;
wherein the at least one device is operable to receive a Domain Name Service (DNS) response to the request; 
wherein a plurality of metadata are linked to the at least one geofence; [[and]]
wherein a search engine is configured to receive the request from the at least one device over the network and identify whether a geocode is within the at least one geofence, wherein the geocode is directly translated to coordinate points through [[the]]a lookup table or indirectly translated to the coordinate points through an algorithm; and
wherein at least one fencing agent is operable to query for geofence information over the network to at least one server computer, including the steps of generating a request for geofence information for a region of interest (ROI) and receiving near real-time geofence information corresponding to the ROI. 
8. (Currently amended) The system of claim 7, wherein the at least one geocode is mobile, wherein the at least one mobile geocode is encoded as an IP address for the at least one device, wherein the at least one device is mobile, and wherein the at least one mobile geocode is updated based on a location of the at least one mobile device.
9. (Original) The system of claim 7, wherein the at least one geocode is stored in a DNS Resource Record which defines points for the at least one geofence.
10. (Original) The system of claim 7, wherein the plurality of metadata indicates that the at least one geofence is verified or unverified.
11. (Original) The system of claim 7, wherein each IP address is stored in the plurality of metadata utilizing IPv6 and DNS. 
12. (Original) The system of claim 7, wherein at least one of the plurality of metadata is distributed in response to forward DNS queries and/or reverse DNS queries.
13. (Currently amended) A geocode delivery system, comprising:  
at least one fencing agent on at least one device including a processor coupled with a memory, wherein the at least one device is constructed and configured for wireless communication and the at least one fencing agent is programmed to send a Domain Name Service (DNS) request for geofence information over a network; 
at least one unique Internet Protocol (IP) address assigned to at least one geocode, wherein the at least one unique IP address represents a point on or within [[a]]at least one geofence;
wherein one or more of the at least one unique IP address includes a domain name translatable to a geographic designator;
wherein the at least one fencing agent is operable to receive a Domain Name Service (DNS) response to the DNS request;
wherein each of the at least one geocode and the at least one geofence is assigned at least one subdomain name and/or at least one domain name; 
wherein a plurality of metadata are linked to the at least one geofence; [[and]]
wherein a search engine is configured to receive the DNS request from the at least one device over the network and identify whether a geocode is within the at least one geofence, wherein the geocode is directly translated to coordinate points through the lookup table or indirectly translated to the coordinate points through an algorithm;
wherein the at least one fencing agent is operable to query for geofence information over the network to at least one server computer, including the steps of generating a request for geofence information for a region of interest (ROI) and receiving near real-time geofence information corresponding to the ROI; and
wherein the domain name is automatically generated in DNS and registered with the at least one geofence.
14. (Original) The system of claim 13, wherein each unique IP address is stored in the plurality of metadata utilizing IPv6 and DNS.
15. (Currently amended) The system of claim 13, wherein the at least one geocode is mobile, wherein the at least one mobile geocode is encoded as an IP address for the at least one device, wherein the at least one device is mobile, and wherein the at least one mobile geocode is updated based on a location of the at least one mobile device. 
16. (Currently amended) The system of claim 13, wherein the at least one fencing agent implements a network protocol enabling the at least one device to be addressable through an anchor point.
17. (Currently amended) The system of claim 13, further comprising a geofence manager module, wherein the geofence manager module implements rules on the at least one device,[[;]] wherein the geofence manager module is operable to confirm and/or activate at least one license associated with the at least one geofence.
18. (Canceled)
19. (Original) The system of claim 13, wherein at least one of the plurality of metadata is distributed in response to forward DNS queries and/or reverse DNS queries.
20. (Canceled)

	
	
Allowable Subject Matter
3.	Claims 1, 3-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough review of the prior art fails to disclose or render obvious, “wherein each of the at least one geocode and the at least one geofence is assigned at least one subdomain name and/or at least one domain name; wherein a plurality of metadata are linked to the at least one geofence; wherein a search engine is configured to receive the request from the at least one device over the network and identify whether a geocode is within the at least one geofence, wherein the geocode is directly translated to coordinate points through the lookup table or indirectly translated to the coordinate points through an algorithm; wherein at least one fencing agent is operable to query for geofence information over the network to at least one server computer, including the steps of generating a request for geofence information for a region of interest (ROI) and receiving near real-time geofence information corresponding to the ROI; and wherein the domain name is automatically generated in DNS and registered with the at least one geofence.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J CHEA whose telephone number is (571)272-3951.  The examiner can normally be reached on M-F 8:00 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456